Judgment in an action brought to recover damages under certain fire insurance policies reversed on the law and a new trial granted, costs to the appellant to abide the event. We are of opinion that the question as to whether the plaintiff did ah that could be reasonably expected of him in complying with the provisions of the policies with respect to protecting the damaged property after the fire was for the jury and, even if he cannot recover for the damaged property because of Ms failure, he should not be denied a recovery on tMs ground for Ms property entirely destroyed. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.